DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1, 3, and 6-15 are pending in this office action and presented for examination. Claims 12 and 14-15 are newly amended, and claim 5 is newly cancelled, by the response received September 16, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the third instruction specifies a fusible operation and specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction” in the last four lines. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., page 18, lines 8-16, or page 9, lines 16-26, of the original disclosure) does not appear to provide support for the third instruction specifying the second instruction destination architectural register as a third instruction source architectural register in order to avoid (i.e., for the purpose of avoiding, and/or with the intent of avoiding) adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction.
Claims 3 and 6-13 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 15 recites the limitation “the third instruction specifies a fusible operation and specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction” in the last five lines. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., page 18, lines 8-16, or page 9, lines 16-26, of the original disclosure) does not appear to provide support for the third instruction specifying the second instruction destination architectural register as a third instruction source architectural register in order to avoid (i.e., for the purpose of avoiding, and/or with the intent of avoiding) adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein the second instruction specifies a second instruction destination architectural register, and responsive to a third instruction, wherein the third instruction specifies the second instruction destination architectural register as a third instruction source architectural register, avoiding adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction” in lines 31-36. However, the metes and bounds of the claim are indefinite. For example, it is unclear as to what is responsive to a third instruction avoiding adaptation. Examiner also generally notes that the “and” in claim 14, line 26, (and the subsequent recitation of “wherein” in claim 14, line 31, to begin the last paragraph) appears to indicate that the adapting of claim 14, line 27, is the last step of the method. Examiner also notes that claim 14 recites [performing a function], “in response to” [an instruction] in line 15, 21 and lines 27-28, and claim 1 recites register renaming circuitry “is responsive to” an instruction “to” [perform a function] in lines 16-18, 23-24, and 30-33; similar grammatical constructions may be helpful in alleviating the aforementioned indefiniteness.

Response to Arguments
Applicant on page 8 argues: ‘First, the wording "the third instruction specifies a fusible operation" is supported…’
Examiner agrees with Applicant that that the aforementioned wording is supported.

Applicant on pages 8-9 argues: “Second, page 18, lines 8-16 of the specification provide further support describing that further combination of instruction fusion is limited, and that no further fusion is allowed. … This quoted text would not make sense if the further fusion was never possible in the first place. Therefore, when a person of ordinary skill in the art (POSITA) reads page 18, lines 8-16 of the specification, the POSITA would understand that the third instruction specifies a fusible instruction.”
Examiner agrees with Applicant that the aforementioned wording is supported.

Applicant on page 9 argues: “Third, returning to page 9 of the specification, lines 20-26 state: in these embodiments the second instruction specifies a second instruction destination architectural register, and the register renaming circuitry is responsive to a third instruction which specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction. The italicized language from the specification is nearly identical to the objected to language from claim 1: "[the] third instruction [specifying] the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction. A POSITA would therefore find the objected to claim language adequately described in the specification. The example on page 18, lines 8-16 describes how a particular example would operate such that only one iteration of instruction fusing would occur (in the example given the two 2-operand ADDs being fused into a 3-operand ADD) and further fusion (though clearly possible) is avoided / prevented. The language in claims 14 and 15 objected to in the OA has the same support as claim 1. Withdrawal of this rejection is requested.”
However, Examiner submits that the italicized language from the specification should be considered in the context in which it appears. Specifically, the italicized language from the specification immediate follows “the register renaming circuitry is responsive to”. In view of this preceding language, Examiner submits that page 9, lines 20-26 of the specification conveys “the register renaming circuitry is responsive to a third instruction … to avoid adaptation”. In other words, “to avoid adaptation” may be reasonably considered to be associated with “the register renaming circuitry” in a manner which conveys that, in response to a third instruction, the register renaming circuitry avoids adaptation.
In contrast, the rejected claim language of claim 1 does not immediately follow “the register renaming circuitry is responsive to”. Examiner submits that the intervening language, punctuation, and paragraph break would prevent a POSITA from associating “to avoid adaptation” with “the register renaming circuitry”. Consequently, Examiner submits that a POSITA would interpret the rejected language to convey that the third instruction specifies the second instruction destination architectural register as a third instruction source architectural register in order to avoid (i.e., for the purpose of avoiding, and/or with the intent of avoiding) adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction. In other words, Examiner submits that a POSITA would interpret the rejected language to convey that the third instruction specifies the second instruction destination architectural register as a third instruction source architectural register for the purpose of avoiding adaptation (rather than, for example, because a programmer or compiler determined that the third instruction required data produced by the second instruction in order to carry out an overall desired function). Examiner submits that this concept is not supported by the original disclosure. 

Applicant across pages 9-10 argues that the amendments to the claims or the cancellation of claim 5 overcome the previously presented indefinite rejections.
In view of the aforementioned amendments and claim cancellation, the previously presented indefinite rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182